Franklin, C.
— This is a suit by appellant on a constable’s bond against appellee Price and his sureties.
The appellees answered in two paragraphs. The first was a general denial, the second was a special answer.
The appellant demurred generally to the answer. The demurrer was •overruled and an exception reserved.
The appellant declined to reply over, and elected to stand upon his demurrer. The court found for appellees, and gave judgment for costs accordingly.
The only error assigned in this court is the overruling of the demurrer to the answer.
This record presents the appellant in the attitude of appealing from the decision of the court below in overruling a demurrer to the general denial.
There was a rehearing granted in this case, and a petition filed by appellant for a writ of certiorari to perfect the record. The petition was •overruled, and the cause again submitted for decision.
There is no error presented in the record.
Pee Ctjeiam. — It is therefore ordered, upon the foregoing opinion, that the judgment below be and it is in all things affirmed, at appellant’s costs.